BOLIN, Judge.
For the reasons assigned this day in the companion case of Floyd C. Turner, d/b/a Turner Lumber Company v. Raymond E. Smith and S. B. Watts, 233 So.2d 302, the judgment, insofar as it relates to plaintiff, Tri-State Concrete Company, Inc., <I/b/a Minden Concrete Company, is affirmed. In all other respects the judgment is reversed, and it is now:
Ordered, Adjudged and Decreed that there be judgment in favor of third-party plaintiff, Raymond E. Smith, and against third-party defendant, S. B. Watts, for all sums Smith is required to pay Tri-State Concrete Company, d/b/a Minden Concrete Company, together with legal interest from judicial demand until paid. The demands of S. B. Watts, as third-party plaintiff, against Raymond E. Smith, third-party defendant, shall be satisfied in ac-*305cor dance with our judgment in the companion case heretofore mentioned.
It is further ordered that all costs of these proceedings in the lower court and on appeal be paid equally by Raymond E. Smith and S. B. Watts.